Per Curiam :
While it is exceedingly difficult in cases of this description to: determine what amount of damages the plaintiff will probably recover in the event of his success in the action, we think that the amount specified in the attachment in this case is altogether too; high and that it should be reduced to the sum of $50,000.
The security given upon the attachment is preposterously small. The idea of issuing an attachment for $75,000 on a $250 undertaking seems upon its face to be abolishing the giving of security upon the issuance of such summary processes.
We think that as a condition of maintaining the attachment for. $50,000 an undertaking in $2,500 should be given.
Upon the other points raised upon this appeal we think that the court acquired jurisdiction, and we see no reason for interfering with its action in issuing the attachment.
*463The order should be modified as before suggested and as so modified affirmed, without costs.
Present—Van Brunt, P. J., Patterson, O’Brien, McLaughlin and Laughlin, JJ.
Order modified as directed in opinion and as modified affirmed, . without costs.